          Case 7:08-cv-00207 Document 134 Filed on 02/09/21 in TXSD Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

    UNITED STATES OF AMERICA,                            §
                                                         §
                                 Plaintiff,              §
                                                         §
    v.                                                   §            CASE NO.         7:08-CV-207
                                                         §
    1.71 ACRES OF LAND, MORE OR                          §
    LESS, ET AL,                                         §
                                                         §
                             Defendants.                 §


           UNOPPOSED MOTION TO EXTEND SCHEDULING ORDER DEADLINES


           Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez (hereafter “Defendants”)

    respectfully move for a continuance of all deadlines set out in the Scheduling Order entered on

    August 21, 20201 in light of a January 20, 2021 Presidential Proclamation directing a 60-day period

    for the United States to develop “a plan for the redirection of funds concerning the southern border

    wall.”2

                                          PROCEDURAL HISTORY

    1. On August 21, 2020, this Court entered an Amended Scheduling Order3 upon granting

         Defendant Maria Cecilia Benavides’4 Unopposed Motion for Continuance.5

    2. Plaintiff’s deadline to file pleading amendments was February 5, 2021,6 and no amended

         pleadings were filed.



1
  Dkt. 129.
2
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-united-states-and-
redirection-of-funds-diverted-to-border-wall-construction/.
3
  Dkt. 129.
4
  Counsel for Defendants has conferred with counsel for Maria Cecilia Benavides, who is unopposed to this Motion.
5
  Dkt. 126.
6
  Dkt. 129.
                                                    Page 1 of 5
         Case 7:08-cv-00207 Document 134 Filed on 02/09/21 in TXSD Page 2 of 5



    3. As of the date of this Motion, Plaintiff’s Second Amended Complaint7 is the governing

       Complaint.

                                               RELIEF REQUESTED

    4. In light of the January 20, 2021 Presidential Proclamation directing multiple federal agencies

       to formulate “a plan for the redirection of funds concerning the southern border wall” within

       60 days,8 Defendants respectfully request this Court issue at least a 60-day continuance of all

       current deadlines. The continuance sought will not prejudice the parties and will preserve

       judicial and party resources as set out below.

    5. This is a federal land condemnation action seeking to acquire property “to construct roads,

       fencing, vehicle barriers, security lighting, and/or related structures designed to help secure the

       United States/Mexico border within the State of Texas.”9

    6. Although this case commenced against Defendants in 2008,10 the current Second Amended

       Complaint was filed on April 27, 2017,11 and Plaintiff stated in its Status Report of October 7,

       2019 that “[t]he United States is in the process of determining what additional land, if any, the

       United States will need to take from owners who are part of this proceeding.”12 At the Status

       Conference of October 10, 2019, Plaintiff indicated it was “still determining what additional

       land to take.”13




7
  Dkt. 47.
8
  Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021) at Sec. 2.
9
  Dkt. 47.
10
   Dkt. 1.
11
   Dkt. No. 47.
12
   Dkt. 107 ⁋ 6.
13
   Minute Entry (Oct. 10, 2019).
                                                      Page 2 of 5
       Case 7:08-cv-00207 Document 134 Filed on 02/09/21 in TXSD Page 3 of 5



 7. On February 21, 2020, Plaintiff United States filed a Notice of Completed Surveys 14 pursuant

     to representations made to the Court at a February 11, 2020 status conference15 in anticipation

     of potential future takings.

 8. On January 20, 2021, President Joseph R. Biden executed a Presidential Proclamation

     terminating the national emergency at the southern border of the United States and directing

     “a careful review of all resources appropriated or redirected to construct a southern border wall”

     through the development of “a plan for the redirection of funds concerning the southern border

     wall.” 16

 9. The plan for the redirection of funds concerning the southern border wall is expected to be

     developed within 60 days from the date of the Proclamation.17

 10. All parties in this case have been served pursuant to Rules 4 and 71.1 of the Federal Rules of

     Civil Procedure.

 11. Construction has not yet begun on any of the subject property tracts, described in the Second

     Amended Complaint18 as Tracts RGV-RGC-1066, RGV-RGC-1070, RGV-RGC-1071, RGV-

     RGC-1072, RGV-RGC-1073, RGV-RGC-1074, RGV-RGC-1075, RGV-RGC-1090, RGV-

     RGC-1091, RGC-RGC-1092, RGV-RGC-1093, RGV-RGC-1094 and RGV-RGC-1095.19

 12. This Court has recently granted continuances in fee simple border wall condemnation cases

     based on the new circumstances presented by the Proclamation. United States v. 6.584 Acres

     of Land, More or Less, No. 7:20-CV-00244, Dkt. 55 (S.D. Tex. Feb. 2, 2021); United States v.

     0.501 Acres of Land, More or Less, No. 7:20-CV-00066, Dkt. 35 (S.D. Tex. Feb. 2, 2021).

 13. The plan for redirecting funding and repurposing contracts to be developed within 60 days of


14
   Dkt. 122.
15
   Id.
16
   Pres. Proc. No. 10142, 86 Fed. Reg. 7225 (Jan. 20, 2021)(emphasis added).
17
   Id. at Sec. 2.
18
   Dkt. 47.
19
   Id..
                                                    Page 3 of 5
          Case 7:08-cv-00207 Document 134 Filed on 02/09/21 in TXSD Page 4 of 5



        the Proclamation may impact design and construction plans and the necessity for any current

        and potential additional takings.

 14. Based on the foregoing, Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez respectfully

        request the Court grant this Motion and enter an order continuing all deadlines for at least 60

        days from January 20, 2021.

                                 CERTIFICATE OF CONFERENCE

            Undersigned counsel for Defendants Noelia Montalvo Muñoz and Sylvia M. Ramirez

 conferred with counsel for Plaintiff United States on February 4, 2021 and February 9, 2021, and

 with counsel for Defendant Maria Cecilia Benavidez on February 5, 2021, who both stated they

 are unopposed to the Motion. Plaintiff United States is of the position that the Scheduling Order20

 only applies to tracts RGV-RGC-1091 and RGV-RGC-1092, and does not apply to our clients’

 tract RGV-RGC-1074.


Dated: February 9, 2021



                                            TEXAS CIVIL RIGHTS PROJECT

                                            By:   /s/ Ricardo A. Garza
                                                  Ricardo A. Garza

                                                  Karla Marisol Vargas
                                                  State Bar No. 24076748
                                                  SDTX Bar No. 3336176
                                                  kvargas@texascivilrightsproject.org

                                                  Ricardo A. Garza
                                                  State Bar No. 24109912
                                                  SDTX Bar No. 3336127
                                                  ricky@texascivilrightsproject.org

                                                  Texas Civil Rights Project
                                                  1017 W. Hackberry Ave.

20
     Dkt. No. 129.
                                                  Page 4 of 5
     Case 7:08-cv-00207 Document 134 Filed on 02/09/21 in TXSD Page 5 of 5



                                           Alamo, Texas 78516
                                           Tel: (956) 787-8171 ext. 128
                                           Fax: (956) 787-6348

                                           Attorneys for Defendants Noelia Montalvo Muñoz and
                                           Sylvia M. Ramirez


                                CERTIFICATE OF SERVICE

       I, Ricardo A. Garza, hereby certify that on this 9th day of February 2021, a copy of the

foregoing was served on all parties in accordance with the Federal Rules of Civil Procedure.

                                           /s/ Ricardo A. Garza
                                           Ricardo A. Garza
                                           Attorney for Defendants Noelia Montalvo Muñoz and
                                           Sylvia M. Ramirez




                                           Page 5 of 5
